Exhibit 10.2


 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED WITHOUT REGISTRATION UNDER THE ACT OR STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.
 
THESE SECURITIES ARE ALSO SUBJECT TO THE TERMS AND CONDITIONS OF A LETTER
AGREEMENT DATED AUGUST 2, 2010, BETWEEN THE COMPANY AND DARR WESTWOOD LLC, A
COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. THE
SALE, TRANSFER OR OTHER DISPOSITION OF THESE SECURITIES IS SUBJECT TO THE TERMS
OF SUCH AGREEMENT AND THE SECURITIES ARE TRANSFERABLE ONLY UPON PROOF OF
COMPLIANCE THEREWITH.
 
COMMON STOCK PURCHASE WARRANT
OF
 
EMTEC, INC.
 
No. 3

 
1.           Grant; Exercise.


1.1.           Grant. Emtec, Inc., a Delaware corporation (the “Company”), for
value received, hereby grants to DARR Westwood LLC (“Holder”) under the terms
herein the right to purchase an aggregate of 1,401,733 fully paid and
non-assessable shares of the Company’s common stock (“Common Stock”), par value
$.01 per share, as such number may be adjusted as provided herein (such shares
purchased upon exercise of this Warrant being the “Warrant Shares”), at a per
share exercise price equal to the Exercise Price (as defined below).  The
aggregate number of Warrant Shares which may be purchased pursuant to this
Warrant is referred to herein as the “Aggregate Number.”
 
1.2.           Exercise Period. This Warrant shall terminate and become void as
of 5:00 p.m., New York City time, on August 2, 2015 (the “Expiration Date”).
This Warrant may be exercised by the Holder at any time and from time to time,
commencing on the date of the original issuance of this Warrant up to and
including the Expiration Date.
 
1.3.           Exercise Price. The per share exercise price of this Warrant is
$2.11, as such price may be adjusted as provided herein (the “Exercise Price”).
 
1.4.           Exercise Procedure. To exercise this Warrant, the Holder hereof
must surrender this Warrant at the office of the Company, at 11 Diamond
Road, Springfield, NJ 07081, Attention: Secretary, or such other address as the
Company may specify by written notice to the Holder hereof, together with a
completed exercise subscription form in the form attached hereto as Exhibit A
duly executed by the Holder hereof and with any required payment in full of the
Exercise Price then in effect for the Warrant Shares, as to which this Warrant
is submitted for exercise, all subject to the terms and conditions hereof. Any
such payment of the Exercise Price shall be in cash (except as provided in
Section 1.5 hereof), payable to the order of the Company, by bank check or wire
transfer of an amount equal to the applicable Exercise Price.
 
 
 

--------------------------------------------------------------------------------

 
1.5.           Net Issue Exercise.
 
(a)           In lieu of paying the Exercise Price in cash, the Holder may elect
to pay the Exercise Price with Warrant Shares by surrender of this Warrant at
the office of the Company, at 11 Diamond Road, Springfield, NJ 07081, Attention:
Secretary, or such other address as the Company may specify by written notice to
the Holder hereof, together with a completed form of net issue exercise in the
form attached hereto as Exhibit B duly executed by the Holder hereof, in which
event the Company shall issue to the Holder that number of Warrant Shares
computed using the following formula:
 
X = 
Y (A – B)
  
 
A
  
 

 
Where:
 

 
X
is the number of Warrant Shares to be issued to Holder pursuant to this Section
1.5;

 

 
Y
is the number of Warrant Shares as to which Holder is exercising this Warrant;

 

 
A
is the Fair Market Value Price (as hereinafter defined) of the Company’s Common
Stock in effect under this Warrant as of the date of exercise of this Warrant;
and

 

 
B
is the Exercise Price in effect under this Warrant as of the date of exercise of
this Warrant.

 
(b)           As used herein, the “Fair Market Value Price” of the Company’s
Common Stock shall be the average of the closing prices per share of the
Company’s Common Stock as reported by the average of the closing bid and asked
prices quoted on the OTC Bulletin Board or on the principal securities exchange
or other securities market on which the Company’s Common Stock is then traded
for the ten (10) trading days immediately prior to the date of determination of
such price. If the Company’s Common Stock is not traded on the OTC Bulletin
Board (or on such an exchange or market), the “Fair Market Value Price” of the
Company’s Common Stock shall be the price per share as determined in good faith
by the Company’s Board of Directors.
 
1.6.           Partial Exercise. This Warrant may be exercised for less than the
aggregate number of Warrant Shares, in which case the number of Warrant Shares
receivable upon the exercise of this Warrant as a whole, and the sum payable
upon the exercise of this Warrant as a whole, shall be proportionately reduced.
Upon any such partial exercise, the Company, at its expense shall forthwith
issue to the Holder hereof a new Warrant or Warrants of like tenor calling for
the number of remaining Warrant Shares as to which rights have not been
exercised, such Warrant or Warrants to be issued in the name of the holder
hereof or its nominee (upon payment by such holder of any applicable transfer
taxes).
 
 
2

--------------------------------------------------------------------------------

 
1.7.           Expenses in Connection with Exercise. The Company shall pay all
taxes and other governmental charges that may be imposed on the Company or on
the Warrant or on the Warrant Shares or any other securities deliverable upon
exercise of the Warrant. The Company shall not be required, however, to pay any
tax or other charge imposed in connection with any transfer involved in the
issue of any certificate for shares of the Company’s Common Stock or other
securities underlying the Warrant or payment of cash to any person other than
the Holder of the Warrant surrendered upon the exercise of a Warrant, and in
case of such transfer or payment, the Company shall not be required to issue any
stock certificate or pay any cash until such tax or other charge has been paid
or it has been established to the Company’s satisfaction that no such tax or
other charge is due.
 
2.           Issuance; Adjustments.
 
2.1.           Stock Fully Paid; Reservation of Shares. All of the Company’s
Common Stock issuable upon the exercise of the rights represented by this
Warrant shall, upon issuance and receipt of the applicable Exercise Price
therefor, be fully paid and nonassessable, and free from all preemptive rights,
rights of first refusal or first offer, taxes, liens and charges of whatever
nature. During the period within which the rights represented by this Warrant
may be exercised, the Company shall at all times have authorized and reserved
for issuance a sufficient number of shares of its Common Stock to provide for
the full exercise of the Warrant Shares represented by this Warrant. The Company
hereby agrees that its issuance of this Warrant shall constitute full authority
to its officers who are charged with the duty of executing stock certificates to
execute and issue the proper certificates for the Company’s Common Stock upon
the full or each partial exercise of this Warrant.
 
2.2.           Fractional Interest. The Company may, but shall not be required
to, issue fractional shares of the Company’s Common Stock on the exercise of
Warrants. If more than one Warrant shall be presented for exercise in full at
the same time by the same Holder, the number of full shares of the Company’s
Common Stock which shall be issuable upon such exercise thereof shall be
computed on the basis of the aggregate number of shares of the Company’s Common
Stock acquirable on exercise of the Warrants so presented. If any fraction of a
share of the Company’s Common Stock would be issuable on the exercise of any
Warrant (or specified portion thereof), the Company may, in lieu thereof, pay an
amount in cash calculated by it to be equal to the then current market value per
share of the Company’s Common Stock (as determined by the Board of Directors)
multiplied by such fraction computed to the nearest whole cent; provided,
however, that in the event the Company is unable or is not permitted under
applicable law or under any applicable financing agreements to pay such amount
in cash, the Company shall issue fractional shares rounded to the nearest one
one-hundredth (1/100) of a share.
 
2.3           Recapitalization or Reclassification. If the Company shall at any
time effect a stock split, payment of stock dividend, recapitalization,
reclassification or other similar transaction of such character that the shares
of the Company’s Common Stock shall be changed into or become exchangeable for a
larger or smaller number of shares, then upon the effective date thereof, the
number of Warrant Shares which Holder shall be entitled to purchase upon
exercise of this Warrant shall be increased or decreased, as the case may be, in
direct proportion to the increase or decrease in the number of shares of the
Company’s Common Stock by reason of such stock split, payment of stock dividend,
recapitalization, reclassification or similar transaction, and the Exercise
Price shall be, in the case of an increase in the number of shares,
proportionally decreased and, in the case of decrease in the number of shares,
proportionally increased. The Company shall give the Holder the same notice it
provides to holders of the Company’s Common Stock of any transaction described
in this Section 2.3. 
 
 
3

--------------------------------------------------------------------------------

 
2.4           Adjustments to Exercise Price and Aggregate Number for Diluting
Issuances.  Under certain conditions, the Exercise Price and Aggregate Number
are subject to adjustment as set forth in this Section 2.4.
 
(a)           Adjustment upon Issuance of Additional Shares of Common Stock.  In
the event the Company shall at any time after the date hereof issue Additional
Shares of Common Stock (as defined below) (including Additional Shares of Common
Stock deemed to be issued pursuant to Section 2.4(c)) without consideration or
for a consideration per share less than the Exercise Price in effect immediately
prior to such issuance, then the Exercise Price shall be reduced, concurrently
with such issuance, to a price (calculated to the nearest one-hundredth of a
cent) determined in accordance with the following formula:
 
EP2 = EP1 x (A + B) ÷ (A + C).
 
For purposes of the foregoing formula, the following definitions shall apply:
 
(i)           “EP2” shall mean the Exercise Price in effect immediately after
such issuance of Additional Shares of Common Stock;
 
(ii)           “EP1” shall mean the Exercise Price in effect immediately prior
to such issuance of Additional Shares of Common Stock;
 
(iii)           “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issuance of Additional Shares of Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon exercise of Options outstanding immediately prior to such issuance or upon
conversion or exchange of Convertible Securities outstanding (assuming exercise
of any outstanding Options therefore) immediately prior to such issuance);
 
(iv)           “B” shall mean the number of shares of Common Stock that would
have been issued if such Additional Shares of Common Stock had been issued at a
price per share equal to EP1 (determined by dividing the aggregate consideration
received by the Company in respect of such issuance by EP1); and
 
(v)           “C” shall mean the number of such Additional Shares of Common
Stock issued in such transaction.
 
(b)           Definitions.
 
(i)           For purposes of this Section 2.4, “Additional Shares of Common
Stock” shall mean all shares of Common Stock issued (or, pursuant to Section
2.4(c), deemed to be issued) by the Company after the date hereof, other than
the following shares of Common Stock (collectively, “Exempted Securities”):
 
 
4

--------------------------------------------------------------------------------

 
(A)             Shares of Common Stock, Options or Convertible Securities issued
by reason of a dividend, stock split, split-up or other distribution with
respect to the Common Stock.
 
(B)             Shares of Common Stock or Options issued pursuant to the
Company’s 2006 Stock-Based Incentive Compensation Plan, as amended; or
 
(C)             Shares of Common Stock or Convertible Securities actually issued
upon the exercise of Options outstanding as of the date hereof or permitted
hereby without adjustment to the Exercise Price or Common Stock actually issued
upon the exercise, conversion or exchange of all or any portion of this Warrant
or of any Convertible Securities outstanding as of the date hereof or permitted
hereby without adjustment to the Exercise Price, in each case provided such
issuance is pursuant to the terms of such Option, Warrant or Convertible
Security.
 
(ii)           For purposes of this Section 2.4, “Convertible Securities” shall
mean any evidence of indebtedness, shares or other securities directly or
indirectly convertible into or exchangeable for Common Stock, excluding Options.
 
(iii)           For purposes of this Section 2.4, “Option” shall mean any
rights, options or warrants to subscribe for, purchase or otherwise acquire
Common Stock or Convertible Securities.
 
(c)           Deemed Issue of Additional Shares of Common Stock.
 
(i)           If the Company at any time or from time to time after the date
hereof shall issue any Options or Convertible Securities (excluding Options or
Convertible Securities which are themselves Exempted Securities) or shall fix a
record date for the determination of holders of any class of securities entitled
to receive any such Options or Convertible Securities, then the maximum number
of shares of Common Stock (as set forth in the instrument relating thereto,
assuming the satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall subject to Section 2.4(b) be
deemed to be Additional Shares of Common Stock issued as of the time of such
issuance or, in case such a record date shall have been fixed, as of the close
of business on such record date.
 
(ii)           If the terms of any Option or Convertible Security, the issuance
of which resulted in an adjustment to the Exercise Price pursuant to the terms
of Section 2.4(a), are revised as a result of an amendment to such terms or any
other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (A) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (B) any increase or decrease in the
consideration payable to the Company upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Exercise Price computed upon the original issuance of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Exercise Price as would have been obtained had such revised
terms been in effect upon the original date of issuance of such Option or
Convertible Security. Notwithstanding the foregoing, no readjustment pursuant to
this clause (ii) shall have the effect of increasing the Exercise Price to an
amount which exceeds the lower of (x) the Exercise Price in effect immediately
prior to the original adjustment made as a result of the issuance of such Option
or Convertible Security, or (y) the Exercise Price that would have resulted from
any issuances of Additional Shares of Common Stock (other than deemed issuances
of Additional Shares of Common Stock as a result of the issuance of such Option
or Convertible Security) between the original adjustment date and such
readjustment date.
 
 
5

--------------------------------------------------------------------------------

 
(iii)           If the terms of any Option or Convertible Security (excluding
Options or Convertible Securities which are themselves Exempted Securities), the
issuance of which did not result in an adjustment to the Exercise Price pursuant
to the terms of Section 2.4(a) (either because the consideration per share
(determined pursuant to Section 2.4(d)) of the Additional Shares of Common Stock
subject thereto was equal to or greater than the Exercise Price then in effect,
or because such Option or Convertible Security was issued before the date
hereof), are revised after the date hereof as a result of an amendment to such
terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Company upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto shall be deemed to have been issued effective upon
such increase or decrease becoming effective.
 
(iv)           Upon the expiration or termination of any unexercised,
unconverted or unexchanged Option or Convertible Security (or portion thereof)
which resulted (either upon its original issuance or upon a revision of its
terms) in an adjustment to the Exercise Price pursuant to the terms of Section
2.4(a), the Exercise Price shall be readjusted to such Exercise Price as would
have obtained had such Option or Convertible Security (or portion thereof) never
been issued.
 
(v)           If the number of shares of Common Stock issuable upon the
exercise, conversion and/or exchange of any Option or Convertible Security, or
the consideration payable to the Company upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Exercise Price provided for in this Section 2.4(c) shall be
effected at the time of such issuance or amendment based on such number of
shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (ii) and (iii) of this Section 2.4(c)). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the Company
upon such exercise, conversion and/or exchange, cannot be calculated at all at
the time such Option or Convertible Security is issued or amended, any
adjustment to the Exercise Price that would result under the terms of this
Section 2.4(c) at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Exercise Price that such issuance
or amendment took place at the time such calculation can first be made.
 
 
6

--------------------------------------------------------------------------------

 
(d)           Determination of Consideration.  For purposes of this Section 2.4,
the consideration received by the Company for the issue of any Additional Shares
of Common Stock shall be computed as follows:
 
(i)           Cash and Property: Such consideration shall:
 
(A)           insofar as it consists of cash, be computed at the aggregate
amount of cash received by the Company, excluding amounts paid or payable for
accrued interest;
 
(B)           insofar as it consists of property other than cash, be computed at
the fair market value thereof at the time of such issue, as determined in good
faith by the Board of Directors of the Company; and
 
(C)           in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (A) and (B) above, as determined in good faith by the
Board of Directors of the Company.
 
(ii)           Options and Convertible Securities.  The consideration per share
received by the Company for Additional Shares of Common Stock deemed to have
been issued pursuant to Section 2.4(c) relating to Options and Convertible
Securities shall be determined by dividing:
 
(A)           the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise, conversion or exchange of such Options or Convertible Securities,
or in the case of Options for Convertible Securities, the exercise of such
Options for Convertible Securities and the exercise, conversion or exchange of
such Convertible Securities, by
 
(B)           the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise,
conversion or exchange of such of Options or Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the exercise, conversion or exchange of such
Convertible Securities.
 
 
7

--------------------------------------------------------------------------------

 
(iii)           Services Rendered.  For the avoidance of doubt, Additional
Shares of Common Stock issued solely in exchange for past or future services to
the Company shall be considered to have been issued without consideration for
purposes of this Section 2.4.
 
(e)           No Adjustment of Exercise Price.  Notwithstanding anything
contained herein, no adjustment in the Exercise Price shall be made as the
result of the issuance or deemed issuance of Additional Shares of Common Stock
if the Company receives written notice from Holder that no such adjustment shall
be made as the result of the issuance or deemed issuance of such Additional
Shares of Common Stock.
 
(f)           Adjustment of Aggregate Number.  Upon each adjustment of the
Exercise Price pursuant to this Section 2.4, the Holder of this Warrant shall
thereafter be entitled to purchase, at the Exercise Price resulting from such
adjustment, the number of shares equal to an Aggregate Number obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the Aggregate Number purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.
 
(g)           Notice of Proposed Actions.  In case the Company shall propose to
effect any action which would require an adjustment under this Section 2.4, then
in each such case the Company shall give to the Holder written notice of such
proposed action, which shall specify the date on which such transaction or other
action is expected to take place, and shall also set forth such facts with
respect thereto as shall be reasonably necessary to indicate the effect of such
action on the Exercise Price and on the Aggregate Number after giving effect to
any adjustment which will be required as a result of such action. Such notice
shall be so given at least ten (10) days prior to the earlier of the date of the
taking of such proposed action.
 
3.           Other Provisions Relating to the Rights of the Holder of this
Warrant.
 
3.1.           No Voting Rights. Prior to the exercise of the Warrant, no Holder
of this Warrant, as such, shall be entitled to any rights of a stockholder of
the Company, including, without limitation, the right to vote, to consent, to
exercise any preemptive right, to receive any notice of meetings of stockholders
for the election of directors of the Company or any other matter or to receive
any notice of any proceedings of the Company, except as may be specifically
provided for herein.
 
3.2.           Right of Action and Remedies. All rights of action in respect of
this Warrant are vested in the Holder of the Warrant, and any Holder of the
Warrant or the Holder of any other Warrant, may, in such Holder’s own behalf and
for such Holder’s own benefit, enforce, and may institute and maintain any suit,
action or proceeding against the Company suitable to enforce, or otherwise in
respect of, such Holder’s right to exercise, exchange or tender for purchase
such Holder’s Warrant in the manner provided herein. The Company stipulates that
the remedies at law of the holder of this Warrant in the event of any default by
the Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate, and that the same may be specifically
enforced.
 
 
8

--------------------------------------------------------------------------------

 
3.3.           Surrender of Warrant. A Warrant surrendered for exercise or
redemption shall, if surrendered to the Company shall be promptly canceled by
the Company and shall not be reissued by the Company. The Company shall destroy
such each canceled Warrant.
 
3.4.           Mutilated, Destroyed, Lost and Stolen Warrants.
 
(a)           If (i) a mutilated Warrant is surrendered to the Company or (ii)
the Company receives evidence to its reasonable satisfaction of the destruction,
loss or theft of the Warrant, and there is delivered to the Company such
security or indemnity as may be required by it to save it harmless, then, in the
absence of notice to the Company that such Warrant has been acquired by a bona
fide purchaser, the Company shall execute and deliver, in exchange for any such
mutilated Warrant or in lieu of any such destroyed, lost or stolen Warrant, a
new Warrant of like tenor and for a like aggregate number of Warrant Shares.
 
(b)           Upon the issuance of any new Warrant under this Section 3.4, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the reasonable fees and expenses of the Company and of counsel to the
Company) in connection therewith.
 
(c)           A new Warrant executed and delivered pursuant to this Section 3.4
in lieu of any destroyed, lost or stolen Warrant shall constitute an original
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Warrant shall be at any time enforceable by anyone, and shall be entitled
to the benefits of this Warrant equally and proportionately with any and all
other Warrants duly executed and delivered hereunder.
 
(d)           The provisions of this Section 3.4 are exclusive and shall
preclude (to the extent lawful) all other rights or remedies with respect to the
replacement of mutilated, destroyed, lost or stolen Warrants.
 
4.           Miscellaneous.
 
4.1.           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given, and
shall be effective upon receipt, if delivered personally, telecopied (which is
confirmed), sent by registered or certified mail (return receipt requested), or
sent by overnight courier (providing proof of delivery) to the Holder at such
Holder’s address or facsimile number listed on the register of the Company and
to the Company as follows (or at such other address for a party as shall be
specified by like notice):
 
Emtec, Inc.
11 Diamond Road 
Springfield, NJ 07081
Attn: Secretary
Facsimile: (973) 376-8846
 
4.2.           Persons Benefiting. This Warrant shall be binding upon and inure
to the benefit of the Company, and its respective successors and assigns, and
the Holder, from time to time, of the Warrant. Nothing in this Warrant is
intended or shall be construed to confer upon any Person, other than the
Company, and the Holder of the Warrant any right, remedy or claim under or by
reason of this Warrant or any part hereof.
 
 
9

--------------------------------------------------------------------------------

 
 4.3.           Counterparts. This Warrant may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.
 
 4.4.           Headings. The descriptive headings of the several Sections of
this Warrant are inserted for convenience and shall not control or affect the
meaning or construction of any of the provisions hereof.
 
 4.5.           Amendments. The Company shall not, without the prior written
consent of the Holder of the Warrant, by supplemental agreement or otherwise,
make any changes, modifications or amendments to this Warrant.
 
 4.6.           Applicable Law. THIS WARRANT AND ALL RIGHTS ARISING HEREUNDER
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
AND INSTRUMENTS EXECUTED AND TO BE PERFORMED ENTIRELY IN SUCH STATE.
 
 4.7.           Waiver of Jury Trial. EACH PARTY TO THIS WARRANT, AND EACH
HOLDER BY ACCEPTANCE OF THE WARRANT, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 
This Warrant shall not be valid for any purpose until it shall have been signed
by the Company.
 
Dated: August 2, 2010
 
EMTEC, INC.
 
By:       /s/ Gregory P.
Chandler                                                    
Name:    Gregory P. Chandler
Title:      Chief Financial Officer
 
ACCEPTED AS OF THE DATE HEREOF:
 
HOLDER
 
DARR WESTWOOD LLC
 
By:       /s/ Dinesh R.
Desai                                                    
Name:    Dinesh R. Desai
Title:      Sole Member 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
[To be signed only upon exercise of Warrant]
 
EXERCISE SUBSCRIPTION FORM
 
To: 
Emtec, Inc.

11 Diamond Road 
Springfield, NJ 07081
Attn: Secretary


The undersigned, the holder of the enclosed Warrant, hereby irrevocably elects
to exercise the purchase right represented by such Warrant for, and to purchase
thereunder,                      shares of common stock, par value $.01 per
share, of Emtec, Inc. (“Common Stock”), and herewith makes payment of
$                     therefor, and requests that the certificates for such
shares be issued in the name of, and be delivered to                     , whose
address is                     .
 
 
 
Dated: _____________________
________________________________

 
By:______________________________
 
Address:
 
________________________________
 
________________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
[To be signed only upon exercise of Warrant]
 
FORM OF NET ISSUE EXERCISE
 
To:           Emtec, Inc.
11 Diamond Road 
Springfield, NJ 07081
Attn: Secretary
 
The undersigned, the holder of the enclosed Warrant number             , hereby
irrevocably elects to exercise, pursuant to Section 1.5 (Net Issue Exercise)
thereof, the purchase right represented by such Warrant for, and to purchase
thereunder,                      shares of common stock, par value $.01 per
share, of Emtec, Inc. (“Common Stock”), and requests that the certificates for
such shares be issued in the name of, and be delivered to                     ,
whose address is                     .
 
 
 
Dated: _____________________
________________________________

 
By:______________________________
 
Address:
 
________________________________
 
________________________________
 
 
 